Opinion

CALLAHAN, C. J.
The defendant, Hartley Hines, also known as Robert “Ricky” Harris, was charged in an information with murder in violation of General Statutes § 53a-54a, and criminal possession of a firearm in violation of General Statutes § 53a-217.1 Following *799judgments of conviction on both counts, he was sentenced to a term of fifty years incarceration on the murder charge and five years on the criminal possession charge, to be served consecutively. He appealed from both convictions to this court pursuant to General Statutes (Rev. to 1997) § 51-199 (b),2 raising the following four issues: (1) whether the trial court properly admitted into evidence as a prior consistent statement, Mark Reid’s statement to the police regarding a threat that the defendant had made to the victim; (2) whether the court correctly refused to admit Kenyan Smith’s statement pursuant to the residual exception to the hearsay rule; (3) whether the court properly instructed the jury concerning consciousness of guilt; and (4) whether the court properly instructed the jury concerning reasonable doubt. None of the issues raised warrants reversal of the defendant’s convictions.
A jury reasonably could have found the following facts. On June 23, 1993, at approximately 9:20 p.m., the victim, Worrell Johnson, also known as Gucci, was shot and killed in the area of Scranton Street and Sherman Street in New Haven. Earlier that day, Mark Reid and Marlon Brown were at the home of the victim when the victim received a telephone call, which he placed on the speaker phone.3 Reid heard the conversation, recognized the defendant’s voice and identified the defendant as the caller. During the call, the defendant *800and the victim argued over $500 owed by the defendant to the victim as a result of their drug transactions. The defendant threatened the victim, saying he would pay the $500, but that the victim should use the money to buy a suit for his own funeral.
Later that evening, Reid, Brown and the victim were on the comer of Whalley Avenue and Norton Street in New Haven when, at approximately 9 p.m., the defendant rode by the comer on a bicycle and threatened the victim. At some point between 9 and 9:20 p.m., the victim rode away on his own bicycle. He was not seen alive again by Reid or Brown. After his initial appearance at the comer, the defendant later returned twice as a passenger in a burgundy Subaru Legacy driven by Tyrone Ashby, also known as Dice. The first time, the defendant told Reid to tell the victim that he was “not playing” and not leaving his “steel,” a slang term for a gun, on the street. The second time, he told Reid that he had just shot the victim and that he intended to leave to get more ammunition and would return to shoot a friend of the victim. Immediately thereafter, Reid and Brown were told by a bystander that the victim had been shot. When Reid went with Brown to the scene of the murder, he observed the defendant and Ashby drive by in Ashby’s car.
While the defendant was in the car with Ashby, he had in his possession a .38 caliber handgun, which was the same caliber as the murder weapon. He also appeared to be intoxicated. When the defendant and Ashby drove past the scene of the shooting, the defendant admitted to Ashby that he had shot at the victim because he was “tired of being messed with” and in retaliation for the victim allegedly having shot at him the previous day. Additional relevant facts will be provided as necessary.
*801I
The defendant first claims that the trial court improperly admitted a portion of a statement Reid made to the police, which was consistent with Reid’s later trial testimony, regarding a telephone threat made to the victim on the morning of the murder. The defendant argues that because he neither offered a theory of recent fabrication4 with respect to the threat nor attempted to impeach Reid’s credibility regarding the telephone call, the court improperly admitted Reid’s prior consistent statement concerning the threat. We disagree.
The trial court’s ruling on the admissibility of evidence is entitled to great deference. State v. Castonguay, 218 Conn. 486, 497, 590 A.2d 901 (1991); State v. Sharpe, 195 Conn. 651, 659, 491 A.2d 345 (1985). “[T]he trial court has broad discretion in ruling on the admissibility ... of evidence. . . . The trial court’s ruling on evidentiary matters will be overturned only upon a showing of a clear abuse of the court’s discretion. . . . We will make every reasonable presumption in favor of upholding the trial court’s ruling, and only upset it for a manifest abuse of discretion.” (Citations omitted; internal quotation marks omitted.) State v. Coleman, 241 Conn. 784, 789, 699 A.2d 91 (1997). Moreover, evidentiary rulings “will be overturned on appeal only where there was an abuse of discretion and a showing by the defendant of substantial prejudice or injustice. State v. Alvarez, 216 Conn. 301, 306, 579 A.2d 515 (1990) . . . .” (Citation omitted; internal quotation marks omitted.) State v. Beliveau, 237 Conn. 576, 592, 678 A.2d 924 (1996); State v. Colton, 227 Conn. 231, 260, 630 A.2d 577 (1993), on appeal after remand, 234 Conn. 683, 663 A.2d 339 (1995), cert. denied, 516 U.S. 1140, 116 S. Ct. 972, 133 L. Ed. 2d 892 (1996). This deferential standard is applicable to evidentiary questions involving hearsay, *802generally; see State v. Beliveau, supra, 592; and to questions relating to prior consistent statements, specifically. See State v. Valentine, 240 Conn. 395, 413-14, 692 A.2d 727 (1997).
The defendant’s evidentiary challenge stems from the combined trial testimony of two of the state’s witnesses. Reid testified on direct examination that he was present when the victim received threats over the telephone on the morning of the murder. He also testified regarding the incidents involving the defendant at the comer of Whalley Avenue and Norton Street on the evening of the murder. On cross-examination, the defendant questioned Reid regarding portions of a statement he had made to the police shortly after the murder that were inconsistent with his trial testimony. Specifically, Reid was questioned regarding apparent inconsistencies between his testimony and his prior statement pertaining to events that occurred on the evening of the murder. In that connection, the defendant introduced only those portions of Reid’s prior statement relating to the evening of the murder. He did not question Reid regarding his presence at the time of the threatening telephone call nor did he offer to introduce at that time the portion of Reid’s statement pertaining to that incident. The trial court did permit the state, on redirect examination, to introduce additional portions of Reid’s statement relating to events that had occurred on the evening of the murder that were consistent with Reid’s trial testimony. Those portions of the statement were offered to rehabilitate Reid’s credibility.
Brown, another state’s witness, also testified concerning the events that had occurred on the evening of June 23, 1993, at the comer of Whalley Avenue and Norton Street. His testimony substantially corroborated Reid’s testimony in that regard. On cross-examination, Brown testified that he had been present with the victim at the time the victim received the morning telephone *803call from the defendant. He was unable, however, to testify to the full extent of the conversation. He did state that the conversation had been about money but that he could not recall any threats. Brown further testified that Reid was not present at the time of the telephone call. On redirect examination, Brown was more equivocal, vacillating between saying that Reid had not been there and that he could not remember whether Reid had been present. On recross-examination, Brown again said that Reid had not been present at the time of the telephone call. At that point, the state argued that Reid’s prior statement regarding the telephone call was properly admissible to rehabilitate his credibility, which had been impeached by the combined effect of the cross-examinations of Reid and Brown and the admission of only apart of Reid’s prior statement, which implied a recent fabrication of the testimony regarding the telephone call. The trial court agreed with the state’s argument and admitted that portion of Reid’s prior statement into evidence.5 We conclude that the court did not abuse its discretion in doing so.
An out-of-court statement offered to prove the truth of the matter asserted is hearsay and is generally inadmissible unless an exception to the general rule applies. State v. Oquendo, 223 Conn. 635, 664, 613 A.2d 1300 (1992). Prior consistent statements of a witness are generally regarded as hearsay and are not admissible at trial, either for their truth or for the purpose of rehabilitating a witness’ damaged credibility. State v. Valentine, supra, 240 Conn. 412; Thomas v. Ganezer, 137 Conn. 415, 417, 78 A.2d 539 (1951). “The rationale upon *804which this rule is based is that the witness’ story is not made more probable or more trustworthy by any number of repetitions of it.” (Internal quotation marks omitted.) State v. Dolphin, 178 Conn. 564, 569, 424 A.2d 266 (1979). “This rule, however, is not absolute. The trial court, within its discretion, may admit a prior consistent statement if offered to rehabilitate a witness who has been impeached by a prior inconsistent statement; see, e.g., State v. McCarthy, [179 Conn. 1, 18-21, 425 A.2d 924 (1979)]; by the suggestion of bias, motive, or interest arising after the time the prior consistent statement was made; see, e.g., State v. Dolphin, [supra, 571-72]; by a claim of recent fabrication; see, e.g., State v. Pollitt, [205 Conn. 61, 77, 530 A.2d 155 (1987)]; or by a claim of faulty memory; see, e.g., State v. Anonymous (83-FG), [190 Conn. 715, 729, 463 A.2d 533 (1983)]; see generally State v. Brown, [187 Conn. 602, 608, 447 A.2d 734 (1982)] (summary of rule and exceptions). When a prior consistent statement is admitted under any of these exceptions, it is admitted to affect credibility only and not to establish the truth of the statement. State v. McCarthy, supra, 18.” State v. Valentine, supra, 413.
The state argues that Reid’s entire statement was admissible because it had been offered only after Reid was impeached with a prior inconsistent statement and because a claim of recent fabrication implicitly had been made. We find both of the state’s arguments persuasive. The state first argues that the defendant’s cross-examination of Reid relating to only a part of his prior statement, coupled with the defendant’s cross-examination of Brown regarding Reid’s alleged absence at the time of the threatening telephone call on the morning of the murder, combined to leave the jury with the impression that Reid only recently had fabricated his testimony relating to the telephone call. The state maintains that it is irrelevant that the defendant did not expressly pursue a theory of recent fabrication. The *805only relevant inquiry is whether the jury reasonably may have been left with the impression that Reid’s testimony was a recent fabrication. We agree with the state.
Although we have not directly addressed this issue, we find the analysis and rationale of Commonwealth v. Gore, 262 Pa. Super. 540, 396 A.2d 1302 (1978), persuasive. There, the court concluded that “[i]t is not necessary that the impeachment be explicit, i. e., that an actual allegation of recent fabrication be made, but only that a jury be able to reasonably infer that such is occurring.” Id., 550. In Gore, the victim of a sexual assault identified the defendant as her attacker. On cross-examination, the defendant’s attorney inquired whether the victim had ever seen the defendant prior to the assault. The victim related that she had seen him some five months before the assault when he had helped her bring groceries into her house. At that time, she recalled having commented that she hoped he was not the type to rape her. In his opening statement and through testimony adduced at trial, the defendant raised an alibi defense. From the cross-examination of the victim regarding her prior knowledge of the defendant, combined with the alibi defense, the court concluded that the implication might have been that the victim identified this defendant only because he was “a convenient and identifiable attacker.” Id., 551. The court noted that “[although this was not made explicit, the jury could infer it from the questioning and the forthcoming alibi defense .... While it is a close question as to whether there was indeed a reasonable inference of a recent fabrication . . . we find that the trial judge did not abuse his discretion . . . .” (Citation omitted.) Id.; see also State v. Dictado, 102 Wash. 2d 277, 290, 687 P.2d 172 (1984) (concluding there was implicit theory of recent fabrication because “inferences raised in cross examination *806were sufficient to allow counsel to argue that [the witness] had reason to fabricate his story”); United States v. Patterson, 644 F.2d 890, 900 (1st Cir. 1981) (“[t]he jury could have thought it was being suggested that [the defendant’s] testimony was recently fabricated or improperly influenced”).
When atrial court reasonably can conclude that there was sufficient evidence to permit a jury to draw an inference of recent fabrication, it may admit a prior consistent statement for rehabilitative purposes. It is irrelevant that a specific argument claiming recent fabrication has not been made. In this case, the trial court’s conclusion that the combined effect of the cross-examinations of Brown and Reid created a possible inference of recent fabrication was reasonable. The defendant’s cross-examination of Brown was directed specifically at proving that Reid had lied when he claimed to have been present at the time of the threatening call. Additionally, the introduction of the parts of Reid’s statement containing information regarding only the evening of the murder might well have left the impression with the jury that the statement made no mention of the telephone call. The jury, therefore, reasonably might have concluded that Reid’s testimony regarding the telephone call was recently fabricated. Accordingly, we cannot say that the trial court abused its discretion by admitting Reid’s prior consistent statement regarding the telephone call that the victim received on the morning of the murder.
Although we conclude that the trial corurt’s reason for admitting Reid’s prior consistent statement relating to the threat was appropriate, we also address the state’s alternative argument. The state asserts that the prior consistent statement regarding the threatening call is an integral part of Reid’s entire statement, only part of which was used by the defendant to impeach Reid’s credibility. The state claims that Reid’s entire *807statement properly should have been admitted to rehabilitate Reid, including his recounting of events of both the evening of the murder and the threatening telephone call. See State v. McCarthy, supra, 179 Conn. 18-21. We agree. Admission of the entire statement allows the inconsistent portions of the statement to be placed into context and prevents misleading the jury. It precludes selective admission by one party that serves only to distort reality and allow legal technicalities to obfuscate the truth, thus undermining the jury’s fundamental purpose. See Gaulton v. Reno Paint & Wallpaper Co., 177 Conn. 121, 127, 412 A.2d 311 (1979) (“[i]t is undisputed that the function of the jury is to find the facts and that in so doing, the jury must apply to the evidence before them the rules of law provided by the court in its charge”); Kast v. Turley, 111 Conn. 253, 258, 149 A. 673 (1930) (court instructs on law “to assist the jury in so applying the law to the facts as they find them to be as to lead to an intelligent and correct conclusion”); 47 Am. Jur. 2d, Jury §§ 2, 15 (1995).
We have not specifically addressed this issue, but the Appellate Court has adopted this rationale. It has concluded on several occasions that a prior statement, portions of which have been used for impeachment purposes, is properly admissible in its entirety because “[t]he trial court . . . has the discretion to allow into evidence consistent portions of a statement from which inconsistencies have been offered by the defense, for purposes of rehabilitation, to place inconsistencies in context so as not to mislead the jury.” State v. Reddick, 15 Conn. App. 342, 349, 545 A.2d 1109, cert. denied, 209 Conn. 819, 551 A.2d 758 (1988); accord State v. Apostle, 8 Conn. App. 216, 244-45, 512 A.2d 947 (1986); State v. Cardona, 6 Conn. App. 124, 130, 504 A.2d 1061 (1986). We find this rationale to be persuasive. When a party has impeached a witness with portions of a statement that are inconsistent with his or her trial testimony, the *808trial court may, in its sound discretion, admit the entire statement for rehabilitative purposes, in order to place the allegedly inconsistent statement into context and to prevent the jury from being misled.
In summary, the defendant has not demonstrated that the trial court abused its discretion. The court reasonably could have concluded that Reid’s prior consistent statement regarding the telephone threat was admissible for rehabilitative purposes6 in light of the possibility that the jury might otherwise draw an inference of recent fabrication of his trial testimony on that subject. Alternatively, admission of the entire statement was permissible to prevent the jury from being misled by an incomplete picture of the facts. In either circumstance, admission of the prior consistent statement regarding the telephone call was proper.
II
The defendant next contends that the trial court improperly refused to admit the hearsay testimony of an unavailable witness pursuant to the residual exception to the hearsay rule. The following additional facts are relevant to this issue. The defendant sought to admit a statement that had been given by Kenyan Smith to the police six days after the murder.7 The state concedes *809that Smith was unavailable to testify because he was evading a material witness warrant and could not be located despite diligent efforts. The trial court concluded, however, that Smith’s statement lacked sufficient indicia of reliability and refused to admit it under the residual exception. We review the court’s evidentiary ruling to determine whether it was an abuse of discretion that resulted in substantial prejudice to the defendant. State v. Beliveau, supra, 237 Conn. 592; State v. Colton, supra, 227 Conn. 260; State v. Alvarez, supra, 216 Conn. 306.
The requirements for admission of a hearsay statement under the residual exception are set forth in State v. Sharpe, 195 Conn. 651, 491 A.2d 345 (1985). In Sharpe, we established a two-pronged test requiring (1) that admission of the statement must be a “reasonable necessity” and (2) that the statement itself must be “supported by the equivalent guarantees of reliability and trustworthiness essential to other evidence admitted under the traditional hearsay exceptions.” Id., 664; State v. Oquendo, supra, 223 Conn. 664. The first prong of the test, necessity, “is met when, unless the hearsay statement is admitted, the facts it contains may be lost, either because the declarant is dead or otherwise unavailable, or because the assertion is of such a nature that evidence of the same value cannot be obtained from the same or other sources.” State v. Sharpe, supra, 665, citing 5 J. Wigmore, Evidence (Chadboume Rev. 1974) § 1421. It is undisputed that Smith was unavailable to testify. His evasion of a warrant and the inability of either party to procure his presence in court, despite diligent efforts to do so, was sufficient to establish unavailability. State v. Lopez, 239 Conn. 56, 77, 681 A.2d 950 (1996) (“[a] proponent’s burden is to demonstrate a diligent and reasonable effort, not to do everything conceivable, to secure the witness’ presence”); State v. Frye, 182 Conn. 476, 481, 438 A.2d 735 (1980). Also, *810Smith is the only witness who could have testified to the substance of the information contained in his statement. That fact, coupled with his unavailability, satisfies the requirement of necessity.
The second prong, reliability, is met “in a variety of situations,” one of which is when “ ‘the circumstances are such that a sincere and accurate statement would naturally be uttered, and no plan of falsification be formed.’ ” State v. Sharpe, supra, 195 Conn. 665. At minimum, the statement must “independently bear adequate indicia of reliability to afford the trier of fact a satisfactory basis for evaluating [its] truth . . . .’’State v. Williams, 231 Conn. 235, 249, 645 A.2d 999 (1994); accord State v. Lapointe, 237 Conn. 694, 737, 678 A.2d 942, cert. denied, 519 U.S. 994, 117 S. Ct. 484, 136 L. Ed. 2d 378 (1996). The hearsay statement that was admitted in Sharpe was deemed sufficiently reliable to be admitted because the declarant was disinterested and previously had been subjected to cross-examination on the substance of the statement.8
By contrast, Smith’s statement possessed none of the common indicia of reliability. The court’s decision to exclude the statement rested on several factors. Smith was a friend of the defendant and thus not a disinterested witness. Further, Smith waited until six days after the shooting to contact the police and give the statement in question, leaving ample time to fabricate. Moreover, Smith was evading a warrant mandating that he appear *811at the trial and testify. Finally, Smith had not been subject to cross-examination and, for all intents and purposes, never would be. Smith’s statement, therefore, lacks any, let alone adequate, indicia of reliability. Consequently, we cannot say that exclusion of his statement by the trial court was an abuse of discretion.9
Ill
In the defendant’s third claim, he argues that the trial court improperly instructed the jury on the issue of flight as evidence of consciousness of guilt.10 The following additional facts, which the jury reasonably could have found, are relevant to this claim. The defendant, knowing he was implicated in the death of the victim, left Connecticut immediately thereafter. Subsequently, he severed all contact with his parole officer, a contact *812which previously had consisted of regular weekly meetings.11 Moreover, the defendant called the police on June 29, 1993, from an unknown location and gave a telephone interview regarding his involvement in the shooting, and, although the police requested that he turn himself in at that time, he never complied. Furthermore, the defendant was using an assumed name when he was arrested in Philadelphia on April 20, 1994, on a fugitive warrant from Connecticut and, at that time, he gave false and conflicting statements to the Philadelphia police. The defendant also attempted to obliterate his fingerprints after the arrest to avoid identification.
The defendant requested that the court charge the jury with respect to flight. His request to charge included an instruction that there are many inferences that can be drawn from flight that are consistent with innocence.12 The court declined to give the defendant’s requested instruction and the defendant took a timely exception. The claim is, therefore, properly preserved. The defendant argues that the failure of the court to include his requested instruction regarding possible innocent explanations for flight in its charge requires reversal. We are unpersuaded.
The issue of jury instructions relating to a defendant’s flight as consciousness of guilt was addressed in State v. Wright, 198 Conn. 273, 502 A.2d 911 (1986).13 There, *813we concluded that an instruction which did not include “all the possible innocent explanations for his flight”; id., 280; was not erroneous and that “[t]he [trial] court was not required to enumerate all the possible innocent explanations offered by the defendant. The fact that the evidence might support an innocent explanation as well as an inference of a consciousness of guilt does not make an instruction on flight erroneous.” Id., 281. In State v. Freeney, 228 Conn. 582, 594, 637 A.2d 1088 (1994), this court affirmed its conclusion in Wright. See also State v. Groomes, 232 Conn. 455, 472-73, 656 A.2d 646 (1995). We further concluded in Freeney that an instruction was not improper for failure of the trial court to convey an innocent explanation for flight that was actually presented by the defendant. Unlike the defendant in Freeney, the defendant here produced no evidence supporting any innocent explanation for his flight. An instruction relating to other explanations would, therefore, be unsupported by the evidence. We previously have stated, in such situations, that when “the defendant did not testify or offer any independent evidence of other explanations for his flight . . . [t]he court was not required to supply to the jury possible innocent explanations that the defendant himself had not offered. Indeed, even when there is such evidence, we have held that, although the trial court may, it is not required to ‘enumerate all the possible innocent explanations offered by the defendant.’ ” State v. Groomes, supra, 473.
The defendant acknowledges the strong precedent against his position, but urges this court to overrule that precedent. We have repeatedly rejected this invitation, and the defendant has presented no additional persuasive reason why we should not reject his claim. The trial court’s instruction on flight was virtually identical to that upheld in Freeney.14 As in Freeney, the *814court here began its instruction by noting that “ [f]light, when unexplained, can indicate consciousness of guilt . . . .” (Emphasis added.) This was a sufficient reminder to the jury that there may be other, less culpable explanations for flight.
Finally, the defendant requests, notwithstanding the absence of a constitutional violation, that we invoke our supervisory powers to promulgate a rule precluding any jury instruction on flight that does not include possible innocent explanations. He argues that the significance of flight is best left to oral argument and that jury instructions are unnecessary and serve only to highlight unfairly an inference in favor of the prosecution. We disagree. Invocation of our supervisory powers would not benefit this defendant. In exercising our supervisory powers “we have frequently given only prospective effect to changes based strictly on policy considerations that do not carry constitutional implications. See, e.g., Bennett v. Automobile Ins. Co. of Hartford, 230 Conn. 795, 806, 646 A.2d 806 (1994); State v. Patterson, 230 Conn. 385, 397, 645 A.2d 535 (1994); State v. Holloway, 209 Conn. 636, 645-46, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989); State v. Vilalastra, 207 Conn. 35, 40, 540 A.2d 42 (1988).” State v. Troupe, 237 Conn. 284, 305, 677 A.2d 917 (1996).
More importantly, however, we do not consider this an appropriate case for the exercise of our supervisory powers. See Practice Book § 4183. “ ‘[0]ur supervisor authority is not a form of free-floating justice, untethered to legal principle.’ ” State v. Pouncey, 241 Conn. *815802, 813, 699 A.2d 901 (1997). Our supervisory powers are not a last bastion of hope for every untenable appeal. They are an extraordinary remedy to be invoked only when circumstances are such that the issue at hand, while not rising to the level of a constitutional violation, is nonetheless “of ‘utmost seriousness, not only for the integrity of a particular trial but also for the perceived fairness of the judicial system as a whole.’ ” State v. Holloway, supra, 209 Conn. 645. In this context, the supervisory powers serve a narrow purpose. “In each case in which we have invoked our supervisory authority, we have acted to provide additional procedural safeguards for some salient aspect of the right to a trial before an impartial jury. See State v. Breton, [235 Conn. 206, 250, 663 A.2d 1026 (1995)] (special jury verdict form in death penalty cases); State v. Jones, 234 Conn. 324, 346-47, 662 A.2d 1199 (1995) (bifurcation of jury proceedings in some death penalty cases); State v. Patterson, supra, 230 Conn. 397-98 (personal judicial supervision of voir dire); State v. Holloway, supra, 645-46 (judicial inquiry into bias claims at voir dire).” State v. Brown, 235 Conn. 502, 528, 668 A.2d 1288 (1995). Constitutional, statutory and procedural limitations are generally adequate to protect the rights of the defendant and the integrity of the judicial system. Our supervisory powers are invoked only in the rare circumstance where these traditional protections are inadequate to ensure the fair and just administration of the courts. See State v. Patterson, supra, 397-98; State v. Holloway, supra, 645-46.
A blanket rule governing flight instructions would not serve the narrow puipose that our supervisory powers are intended to further. The flight instruction given did not foreclose this defendant’s right to a trial by an impartial jury, nor is such an instruction likely to do so in the future. As we have stated previously, flight, *816in the absence of an explanation, is circumstantial evidence that may tend to prove consciousness of guilt. State v. Freeney, supra, 228 Conn. 593. It is appropriate for the jury to hear such circumstantial evidence and for the trial court to comment upon it. Laukaitis v. Klikna, 104 Conn. 355, 360, 132 A. 913 (1926) (“it is [the judge’s] duty to inform the jury what the law is as applicable to the facts of the case” [internal quotation marks omitted]); State v. Wolff, 29 Conn. App. 524, 525, 616 A.2d 1143 (1992); Jacques v. Carter, 2 Conn. App. 27, 34, 476 A.2d 621 (1984). The decision whether to give an instruction on flight, as well as the content of such an instruction, if given, should be left to the sound discretion of the trial court. The trial court did not abuse its discretion in giving the jury its instruction regarding flight as evidence of consciousness of guilt.
IV
The defendant finally argues that the trial court’s instruction on reasonable doubt was improper. Notwithstanding our precedent to the contrary, he contends that an instruction that “reasonable doubt is a real doubt, an honest doubt,” and is not “doubt which is raised by the ingenuity of counsel or by a juror and unwarranted by the evidence” deprived him of his constitutional rights to effective assistance of counsel and to present a defense, and impermissibly reduced the state’s burden of proof. We are unpersuaded.
The defendant did not request a charge on reasonable doubt, and he also failed to object to the reasonable doubt instruction given by the trial court. He seeks review, however, pursuant to State v. Golding, 213 Conn. 233, 239, 567 A.2d 823 (1989), or the doctrine of plain error. We recently have revisited the limitations on the right to review under Golding of an unpreserved claim with respect to a jury instruction challenge. In State v. Dash, 242 Conn. 143, 151, 698 A.2d 297 (1997), *817we stated: “The defendant concedes that he neither filed a request to charge nor excepted to the jury instruction that he now maintains was improper. He therefore seeks review of his unpreserved claim under State v. Golding, [supra, 239-40] wherein we held that ‘a defendant can prevail on a claim of constitutional error not preserved at trial only if all of the following conditions are met: (1) the record is adequate to review the alleged claim of error; (2) the claim is of constitutional magnitude alleging the violation of a fundamental right; (3) the alleged constitutional violation clearly exists and clearly deprived the defendant of a fair trial; and (4) if subject to harmless error analysis, the state has failed to demonstrate harmlessness of the alleged constitutional violation beyond a reasonable doubt. In the absence of any one of these conditions, the defendant’s claim will fail.’ . . . Although the record before us is adequate to review the defendant’s claim, the defendant has failed to meet the second prong of the Golding test because his claim of instructional impropriety is not one of constitutional magnitude. ‘Just as every claim of evidentiary error by the trial court is not truly constitutional in nature; see, e.g., id., 241; every claim of instructional error is not truly constitutional in nature. . . . Indeed, it would trivialize the constitution to transmute a non-constitutional claim into a constitutional claim simply because of the label placed on it by a party or because of a strained connection between it and a fundamental constitutional right.’ ” (Citations omitted; emphasis in original.) State v. Dash, supra, 151-52.
As recently as State v. Taylor, 239 Conn. 481, 504-505, 687 A.2d 489 (1996), this court rejected the defendant’s challenge to the language complained of by the defendant as a constitutional violation under Golding or as plain error.15 We determined that the instruction in Taylor, which was virtually identical in all relevant respects *818to that at issue here,16 did not violate the defendant’s constitutional rights to present a defense or to assistance of counsel, nor did it reduce the state’s burden. We concluded, therefore, that the defendant could not prevail under Golding. The result in this case is governed by Taylor. See also State v. Small, 242 Conn. 93, 113-15, 700 A.2d 617 (1997). The defendant’s only argument is that we should overrule established precedent. We are unpersuaded by his argument that we should do so.17
“It is well settled that a jury instruction is to be examined in its entirety, and that the test to be applied is whether the charge as a whole presents the case to *819the jury so that no injustice will be done. State v. Derrico, 181 Conn. 151, 170, 434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980).” State v. Lytell, 206 Conn. 657, 664, 539 A.2d 133 (1988); see also State v. Findlay, 198 Conn. 328, 346-47, 502 A.2d 921, cert. denied, 476 U.S. 1159, 106 S. Ct. 2279, 90 L. Ed. 2d 721 (1986). The jury instruction in this case, viewed as a whole, adequately instructed the jury concerning reasonable doubt.18 The instruction clearly informed the jury that the burden to prove the defendant’s guilt beyond a reasonable doubt rested entirely on the state at all times. Specifically, the instruction advised the jury that “the evidence must be so sufficient that it would leave no room in your minds for any reasonable hypothesis of the innocence of the accused . . . [and it] must exclude every reasonable supposition of innocence . . . .” The instruction described the *820concept of reasonableness by noting that “reasonable doubt is a doubt which would cause you as reasonable and prudent men and women to hesitate to act in the more weighty and more important matters relating to your own affairs.” In explaining the concept of proof beyond a reasonable doubt, the instruction directed that it “is proof wholly consistent with the defendant’s guilt and inconsistent with any other rational conclusion.” This language, taken as a whole, was adequate to apprise the jury of the heavy burden on the state and the defendant’s presumption of innocence.
The judgment is affirmed.
In this opinion NORCOTT, KATZ and MCDONALD, Js., concurred.

 General Statutes § 53a-54a provides: “Murder, (a) A person is guilty of murder when, with intent to cause the death of another person, he causes the death of such person or of a third person or causes a suicide by force, duress or deception; except that in any prosecution under this subsection, it shall be an affirmative defense that the defendant committed the proscribed act or acts under the influence of extreme emotional disturbance for which there was a reasonable explanation or excuse, the reasonableness of which is to be determined from the viewpoint of aperson in the defendant’s situation under the circumstances as the defendant believed them to be, provided nothing contained in this subsection shall constitute a defense to a prosecution for, or preclude a conviction of, manslaughter in the first degree or any other crime.
“(b) Evidence that the defendant suffered from a mental disease, mental defect or other mental abnormality is admissible, in a prosecution under subsection (a) of this section, on the question of whether the defendant acted with intent to cause the death of another person.
“(c) Murder is punishable as a class A felony in accordance with subdivision (2) of section 53a-35a unless it is a capital felony or murder under section 53a-54d.”
General Statutes § 53a-217 provides: “Criminal possession of a firearm or electronic defense weapon: Class D felony, (a) Aperson is guilty of criminal possession of a firearm or electronic defense weapon when he possesses a firearm or electronic defense weapon and has been convicted of a capital felony, a class A felony, except a conviction under section 53a-196a, a class B felony, except a conviction under section 53a-86, 53a-122 or 53a-196b, a class C felony, except a conviction under section 53a-87, 53a-152 or 53a-153, or a class D felony under sections 53a-60 to 53a-60c, inclusive, 53a-72a, 53a-72b, 53a-95, 53a-103, 53a-103a, 53a-114, 53a-136 or 53a-216. For the purposes of this section, ‘convicted’ means having a judgment of conviction entered by a court of competent jurisdiction.
“(b) Criminal possession of a firearm or electronic defense weapon is a class D felony, for which two years of the sentence imposed may not be suspended or reduced by the court.”


 General Statutes (Rev. to 1997) § 51-199 (b) provides in relevant part: “The following matters shall be taken directly to the Supreme Court . . . (3) an appeal in any criminal action involving a conviction for a capital felony, class A felony, or other felony, including any persistent offender status, for which the maximum sentence which may be imposed exceeds twenty years . . . .” Public Acts 1997, No. 97-178, § 2, eliminated the right of direct appeal from all convictions except conviction of a capital felony, effective October 1, 1997.


 Brown testified that he did not recall hearing any threats and that Reid had not been present at the time of the telephone call. Reid testified that he had been present and had heard the threat.


 The defendant asserted that his theory was that Reid was lying on the stand and in his prior statement to the police.


 We note that the trial court never expressly stated that it was admitting the statement for rehabilitative purposes owing to the implication of a recent fabrication. The trial court’s commentary on the evidence with which it was concerned, as well as its reliance on the reasoning of State v. Harris, 10 Conn. App. 217, 522 A.2d 323 (1987), which is based, in relevant part, on the recent fabrication exception, lead us to conclude, however, that this was its basis for admitting Reid’s prior statement.


 The trial court instructed the jury at the time the evidence was offered that it was to use the prior consistent statement solely for the purpose of evaluating Reid’s credibility, i.e., for rehabilitative purposes, and not for its substance. “[JJurors are presumed to follow the instructions given by the judge.” (Internal quotation marks omitted.) State v. Cooper, 227 Conn. 417, 441, 630 A.2d 1043 (1993). The defendant has presented no evidence to overcome this presumption.


 The substance of the statement was that Smith had spoken with the defendant just minutes before the shooting and had seen the victim across the street. He claimed that the defendant was calm when he spoke with him, that the defendant moved away after their conversation ended, that the defendant and the victim exchanged words initiated by the victim, that two shots were fired, that both the defendant and the victim walked away from the scene, and that he did not see any weapons. Smith did not, however, see the actual shooting.


 The witness in Sharpe, who was also the declarant, was a neighbor who observed suspicious activity, took note of a license plate and contacted the police after hearing about the crime charged. At trial, the witness could not remember the license plate number he had written down. The court allowed the police officer to testify to the number that the witness had given by using the report in which the call and information were recorded. The witness was on the stand to be cross-examined regarding the statement he had given to the police and was disinterested.


 The defendant argues that the trial court, nonetheless, should have admitted the statement “in the interests of justice”; State v. Sharpe, supra, 195 Conn. 666; because Smith is the closest there is to an eyewitness and the only one who can testify to the facts in his statement. See footnote 7 of this opinion. Even if, as the defendant argues, Smith’s statement was the only evidence of its type and was necessary to the defendant’s case, that is an insufficient basis for admission. “The interest of justice” is not an overriding test, separate and distinct from the two-pronged necessity/reliability test established in Sharpe. It is merely the final quaere of a trial court in deciding whether the two-pronged test is satisfied. The ability to meet one prong, even overwhelming, does not allow admission if the other prong cannotbe met. “Even after the declarant is satisfactorily shown to be unavailable, his statement is admissible only if it bears adequate indicia of reliability.” (Emphasis added; internal quotation marks omitted.) State v. Outlaw, 216 Conn. 492, 505, 582 A.2d 751 (1990), quoting Ohio v. Roberts, 448 U.S. 56, 66, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980). It cannot be said that the interests of justice would be served by admission of an unreliable statement of an interested witness who secreted himself to avoid cross-examination.


 The trial court instructed the jury: “Flight, when unexplained, can indicate consciousness of guilt if the facts and the circumstances support it. If you find that the defendant did flee or did hide from the police following the commission of the crimes alleged, you may find that such actions tend to show a consciousness of guilt and you may use that flight and that hiding as evidence, along with all the other evidence in the case in determining whether the defendant has been proven guilty.”


 The last scheduled meeting that the defendant kept was on June 22, 1993, the day before the murder. The defendant missed his first scheduled meeting with his parole officer after the shooting, and every meeting thereafter, notwithstanding the parole officer’s repeated attempts to reestablish contact.


 The requested instruction also included examples of innocent explanations. It read: “Flight may be motivated by a variety of factors which are fully consistent with innocence. These may include fear of being apprehended, unwillingness to confront the police, or reluctance to appear as a witness.”


 The defendant attempts to distinguish Wright, arguing that it was a fact-specific decision that is not binding under the facts of this case. We find no such limitation in the decision and conclude that the cases are not materially distinguishable.


 In Freeney, the trial court instructed the jury that “ ‘[fjlight, when unexplained, can indicate consciousness of guilt if the facts and the circumstances *814support it. Flight may be proven by efforts of the police to locate the defendant, that proof must be supported by either direct or inferential evidence that the defendant knew he was wanted by the police. Evidence that members of the defendant’s family knew he was being sought or that he failed to report to work following the alleged crimes have been found sufficient to infer flight by the defendant.’ ” State v. Freeney, supra, 228 Conn. 593.


 In Taylor we noted that (he “ingenuity of counsel” language, taken alone, might be problematic, and we suggested that it ought to be avoided *818in the future. We do not retract that recommendation. It cannot even be argued, however, that the trial court ignored our admonition to avoid this language since the instructions in the present case were given at least one year prior to publication of the Taylor decision.


 In Taylor, the trial court’s full instruction regarding reasonable doubt was as follows: “ ‘Now, what does that mean, beyond a reasonable doubt. The phrase reasonable doubt has no technical or unusual meaning. We can arrive at the real meaning of the phrase by emphasizing the word reasonable. A reasonable doubt is a doubt which is something more than a guess or surmise. It is not a conjecture or a fanciful doubt. A reasonable doubt is not a doubt which is raised by someone simply for the sake of raising doubts, nor is it a doubt suggested by the ingenuity of counsel or any of the jurors which is notjustified by the evidence or by the lack of evidence. A reasonable doubt is a doubt based on reason and not on the mere possibility of innocence. It is a doubt for which you can in your own mind conscientiously give a reason. A reasonable doubt, in other words, is a real doubt, an honest doubt, a doubt which has its foundation in the evidence or lack of evidence. It is the kind of doubt which in the serious affairs of everyday life which concerns us all, we would pay heed and attention to. It is the kind of doubt which would make a reasonable person hesitate to act.’ ” (Emphasis added.) State v. Taylor, supra, 239 Conn. 504 n.12.


 The defendant directs us to United States v. Doyle, 130 F.3d 523 (2d Cir. 1997), a case recently decided by the Court of Appeals for the Second Circuit addressing jury instructions on reasonable doubt. While that case is insightful and informative, it is of no bearing on this case. The instruction invalidated in Doyle, that the law is designed to protect the innocent, not the guilty, is wholly unrelated to the instruction at issue. The court in Doyle concluded that the instruction, in its entirety, misstated the law. Id., 533. That is not the case here.


 Unlike the dissent, we cannot view these terms in isolation. The dissent fails to note that the phrase “ingenuity of counsel” is immediately succeeded by the phrase “or by ajuror and unwarranted by the evidence.” Such language does indicate to the jury that doubt may not be created by an argument of counsel or other jurors that is ingenious, but has no basis in the evidence. It is an accurate statement of the law to say that all findings of fact must be supported by the evidence. See, e.g., Connecticut National Bank v. Giacomi, 242 Conn. 17, 65, 699 A.2d 101 (1997).
Additionally, the dissent cites to cases that have disapproved of instructions that equate a reasonable doubt to “grave uncertainty,” “an actual substantial doubt,” “a moral certainty.” See footnote 4 of the dissenting opinion. We do not disagree that those instructions may be improper. Other than “a,” “an,” and ’‘doubt,” however, not a single one of the terms disapproved of in those cases appears in the jury instruction at issue here. We, unlike the dissent, cannot conclude that the phrase “real doubt” is the equivalent of “substantial doubt.” The dissent’s conclusion that one definition of “real” is “ 'not illusory: indubitable, unquestionable,’ ” and “ ‘not merely verbal or formal: significant’ ” and that this definition is essentially the same as “substantial” is not persuasive. See pages 824-25 of the dissenting opinion; Webster’s Third New International Dictionary. This linguistic extrapolation by the dissent cannot be imputed to the jury. This is especially true in this case in light of the juxtaposition of the phrase “an honest doubt” to “a real doubt,” which indicates that the connotation of “real” comports with its most common definition as “authentic, genuine . . . not merely apparent: actual, true.” Webster’s Third New International Dictionary.